DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 8,384,085), hereinafter “Kimura”, of record in the IDS.

Regarding claim 1, Kimura discloses a display device (see Figs. 1-31) comprising:
a display portion (4002, Fig. 15); and
a driver circuit portion (4004, Fig. 15),
wherein the display portion comprises a liquid crystal element (4013), a first transistor (4010), a scan line (154a, Figs. 2, 13, 14), and a signal line (111a, Figs. 2, 13, 14),
wherein the driver circuit portion (4004) comprises a second transistor (4011, Fig. 15),

wherein each of the scan line (154a) and the signal line (111a) is electrically connected to the first transistor (190, Figs. 2, 13, 14; 4010, Fig. 15),
wherein the scan line (154a) and the signal line (111a) each comprise a metal layer (col. 15, lines 30-47, and col. 19, line 60 – col. 20, line 17),
wherein a structure of the first transistor (4010) is different from a structure of the second transistor (4011) (see Figs. 15, 31 and col. 58, line 65 – col. 59, line 3),
wherein each of a first semiconductor layer (133a, Fig. 31A; 137a, Fig. 31B) of the first transistor (Pixel portion TFT) and a second semiconductor layer (133b, Fig. 31A; 137b; Fig. 31B) of the second transistor (Driver circuit portion TFT) is provided over and in direct contact with a first insulating layer (230) (see Figs. 31A, 31B and col. 58, lines 51-64),
wherein the first semiconductor layer (133a, 137a) comprises a first metal oxide (col. 16, lines 20-67),
wherein the second semiconductor layer (133b, 137b) comprises a second metal oxide (col. 16, lines 20-67),
wherein the first transistor (190, 4010) comprises a first region (e.g., 111b, Figs. 2, 13, 14) directly connected to the pixel electrode (180, Figs. 2, 13, 14; 4030, Fig. 15),
wherein each of the pixel electrode (180, 4030), the common electrode (4031), and the first region (111b) comprises a conductive material transmitting visible light (col. 13, lines 5-9; col. 22, lines 10-19; and col. 32, lines 46-53), and
wherein visible light passes through the first region (111b) and the liquid crystal element (4013) and is emitted to outside of the display device (see Figs. 15-16 and col. 13, lines 28-42).

Regarding claim 2, Kimura discloses wherein the first transistor (Pixel portion TFT) comprises a first lower gate electrode (210a, Fig. 31B) overlapped with the first semiconductor layer (137a) (see Fig. 31B), and
wherein the second transistor (Driver circuit portion TFT) comprises a first upper gate electrode (165, Fig. 31A; 158c and/or 168c, Fig. 31B) overlapping with the second semiconductor layer (133b, 137b) (see Fig. 31).

Regarding claim 6, Kimura discloses wherein the first region (111b) comprises a third metal oxide (col. 14, lines 41-60), and
wherein the third metal oxide in the first region contains one or more kinds of metal elements contained in the first metal oxide (col. 14, lines 41-60 and col. 16, lines 20-67).

Regarding claim 10, Kimura discloses a display device (see Figs. 1-31) comprising:
a display portion (4002, Fig. 15); and
a driver circuit portion (4004, Fig. 15),
wherein the display portion comprises a liquid crystal element (4013), a first transistor (4010), a scan line (154a, Figs. 2, 13, 14), and a signal line (111a, Figs. 2, 13, 14),
wherein the driver circuit portion (4004) comprises a second transistor (4011, Fig. 15),
wherein the liquid crystal element (4013) comprises a pixel electrode (4030), a liquid crystal layer (4008), and a common electrode (4031) (see Fig. 15),
wherein each of the scan line (154a) and the signal line (111a) is electrically connected to the first transistor (190, Figs. 2, 13, 14; 4010, Fig. 15),

wherein the first transistor (4010, Fig. 15; Pixel portion TFT, Fig. 31) comprises:
a first lower gate electrode (210a, Fig. 31B);
a first insulating layer (230, Fig. 31) over the first lower gate electrode (210a);
a first semiconductor layer (137a, Fig. 31B) over and in direct contact with the first insulating layer (230); and
a first conductive layer (116) over and in contact with the first semiconductor layer (137a) (see Fig. 31B, col. 8, lines 7-31 and 59-63, and col. 19, lines 21-29), the first conductive layer (116) directly connected to the pixel electrode (180, Figs. 2, 13, 14; 4030, Fig. 15),
wherein the second transistor (4011, Fig. 15; Driver circuit portion TFT, Fig. 31) comprises:
a second semiconductor layer (133b, 137b) over and in direct contact with the first insulating layer (230) (see Fig. 31);
a second insulating layer (140) over the second semiconductor layer (137b) (see Fig. 31B); and
a first upper gate electrode (158c and/or 168c) over the second insulating layer (140) (see Fig. 31B),
wherein each of the first semiconductor layer (137a) and the second semiconductor layer (137b) comprises a metal oxide (col. 16, lines 20-67), and


Regarding claim 11, Kimura discloses a display device (see Figs. 1-31) comprising:
a display portion (4002, Fig. 15); and
a driver circuit portion (4004, Fig. 15),
wherein the display portion comprises a liquid crystal element (4013), a first transistor (4010), a scan line (154a, Figs. 2, 13, 14), and a signal line (111a, Figs. 2, 13, 14),
wherein the driver circuit portion (4004) comprises a second transistor (4011, Fig. 15),
wherein the liquid crystal element (4013) comprises a pixel electrode (4030), a liquid crystal layer (4008), and a common electrode (4031) (see Fig. 15),
wherein each of the scan line (154a) and the signal line (111a) is electrically connected to the first transistor (190, Figs. 2, 13, 14; 4010, Fig. 15),
wherein the scan line (154a) and the signal line (111a) each comprise a metal layer (col. 15, lines 30-47, and col. 19, line 60 – col. 20, line 17),
wherein the first transistor (4010, Fig. 15; Pixel portion TFT, Fig. 31) comprises:
a first lower gate electrode (210a, Fig. 31B);
a first insulating layer (230, Fig. 31) over the first lower gate electrode (210a);
a first semiconductor layer (137a, Fig. 31B) over and in direct contact with the first insulating layer (230), the first semiconductor layer (137a) comprising a first metal oxide (col. 16, lines 20-67) and overlapping with the first lower gate electrode (210a) (see Fig. 31B); and

wherein the second transistor (4011, Fig. 15; Driver circuit portion TFT, Fig. 31) comprises:
a second semiconductor layer (133b, 137b) over and in direct contact with the first insulating layer (230) (see Fig. 31), the second semiconductor layer (133b, 137b) comprising a second metal oxide (col. 16, lines 20-67);
a second insulating layer (140) over the second semiconductor layer (137b) (see Fig. 31B); and
a first upper gate electrode (158c and/or 168c) over the second insulating layer (140) (see Fig. 31B), the first upper gate electrode (158c and/or 168c) overlapping with the second semiconductor layer (137b) (see Fig. 31B), and
wherein each of the pixel electrode (180, 4030), the common electrode (4031), and the first conductive layer (116) comprises a conductive material transmitting visible light (col. 22, lines 10-19; col. 25, lines 33-36; and col. 32, lines 46-53).

Regarding claims 8, 18 and 20, Kimura discloses wherein the first transistor (Pixel portion TFT) further comprises a second upper gate electrode (154a, Fig. 31) overlapping with the first semiconductor layer (137a).

claims 9, 19 and 21, Kimura discloses wherein the second transistor (Driver circuit portion TFT) further comprises a second lower gate electrode (210b and/or 220a) overlapped with the second semiconductor layer (133b, 137b) (see Fig. 31).

Regarding claims 12, 14 and 16, Kimura discloses a display module (see Figs. 15-16) comprising:
the display device (see Fig. 15B, 16) according to claim 1; and
a circuit board (4018, Fig. 15B; 2609, 2612, Fig. 16).

Regarding claims 13, 15 and 17, Kimura discloses an electronic device (see Figs. 22-26) comprising:
the display module according to claim 12 (Figs. 15-16); and
at least any one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button (see Figs. 22-26).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 8,384,085), as applied to claim 2 above, and further in view of Sakakura et al. (US 8,742,422), hereinafter “Sakakura”, of record in the IDS.

Regarding claim 4, Kimura discloses the limitations of claims 1 and 2 above, but fails to explicitly disclose wherein a portion of the scan line is the first lower gate electrode.
However, Sakakura discloses a display device (see Figs. 1-15), wherein a portion of the scan line is the first lower gate electrode (411) (see Fig. 1, col. 13, lines 18-32, and col. 24, lines 3-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a portion of the scan line is the first lower gate electrode, as in Sakakura, into the display device of Kimura to supply a gate voltage to at least the lower gate electrode, if not both the lower and upper gate electrodes, thereby controlling threshold voltage of the transistor for effective imaging display.

Response to Arguments
Applicant’s arguments (see Remarks, filed November 29, 2021), with respect to the rejections of the claims under 35 U.S.C. 103 over Lin et al. (US 10,192,897) in accordance with the amendments, have been fully considered and are persuasive.  Therefore, the rejection has 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896